Citation Nr: 0810128	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disk disease, lumbar spine (previously rated as mechanical 
low back pain), currently rated as 20 percent disabling.  

2.  Entitlement to an initial increased evaluation for left 
lower extremity, neurogenic claudication associated with 
degenerative disk disease, lumbar spine (previously rated as 
mechanical low back pain), currently rated as 10 percent 
disabling.

3.  Entitlement to an initial increased evaluation for right 
lower extremity, neurogenic claudication associated with 
degenerative disk disease, lumbar spine (previously rated as 
mechanical low back pain), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1982 to 
September 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2005, a statement of the case was issued in September 2005, 
and a substantive appeal was received in October 2005.  
Initially, in his substantive appeal, the veteran requested a 
Board hearing, which was scheduled in April 2008.  However, 
the veteran subsequently cancelled the hearing in a February 
2008 statement.    

By rating decision in August 2005, the RO increased the 
veteran's low back disability rating to 20 percent, effective 
December 10, 2003, the date of the claim.  However, where 
there is no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, the RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The issue therefore remains in appellate status. 

Further, by rating decision in July 2007, the RO granted 
service connection for left and right lower extremities, 
neurogenic claudication and assigned a separate 10 percent 
rating for each lower extremity, effective December 10, 2003.  
Because this action by the RO in effect resulted in separate 
ratings for symptoms which were considered part and parcel of 
the veteran's service-connected low back disability, the 
Board believes that these issues should also be viewed as 
being in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2006 VA Form 9, it was reported that the veteran 
has filed for Social Security Administration (SSA) disability 
benefits with respect to his low back disability.   However, 
it does not appear that the veteran's SSA records have been 
requested.  Thus, the RO should obtain the administrative 
decisions pertaining to the veteran's claim and any 
underlying medical records from the SSA.  See Hayes v. Brown, 
9 Vet.App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Further, the medical evidence of record shows that the 
veteran also suffers from bowel/bladder incontinence and 
erectile dysfunction.  However, it is unclear whether these 
disabilities are associated with the veteran's service-
connected low back disability.  A March 2004 VA examination 
appeared to indicate that these symptoms were due in some 
part to the veteran's low back disability.  However, a June 
2004 VA examination provided that the examiner could not 
reliably associate these symptoms to the veteran lumbar 
pathologies.  More recently, a September 2006 VA examination, 
while acknowledging complaints of incontinence and erectile 
dysfunction, does not offer an opinion as to causation.  
Thus, in light of the need to remand this case for another 
matter, the Board finds that the veteran should be afforded 
another VA examination to determine the severity of his 
service-connected low back disability, bilateral lower 
extremity disability, and any other associated neurological 
abnormalities.  The examiner should clarify whether the 
veteran actually suffers from bowel/bladder incontinence or 
erectile dysfunction, and, if so, whether these symptoms are 
manifestations of the veteran's service-connected low back 
disability.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the veteran.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the severity of the veteran's 
service-connected low back disability, 
bilateral lower extremity disability, and 
any other associated neurological 
abnormalities.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should specifically indicate 
whether the veteran suffers from 
bowel/bladder incontinence or erectile 
dysfunction, and, if so, whether these 
symptoms are associated manifestations of 
the veteran's service-connected low back 
disability. 

3.  Thereafter, and after any further 
development deemed necessary by the RO, 
the RO should review the expanded record 
and determine if higher ratings are 
warranted for the service-connected low 
back disability and service-connected 
disabilities of each lower extremity.  
The veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



